Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6/18/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 (and dependent claim 7 dependent thereon) recites the limitation "the first surface of the second base layer" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, “the first surface of the second base layer” is interpreted in the instant Office action as “the second surface of the second base layer” based on the following: claim 3, lines 10-11; Fig. 3, 222, 240. 270; [0067].  This interpretation is to be confirmed by applicant in the next Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 20190139934 A1) in view of Oh (US 10861826 B2) and Kim (US 20170141092 A1).
Regarding independent claim 1, Ng discloses a semiconductor package (Fig. 9) comprising: a base substrate (901); a first chip stack (902A, see annotated figure below) disposed on the first surface of the base substrate on one side of the base substrate, and including a plurality of first semiconductor chips which are offset-stacked in a first offset direction ([0033]) facing the center of the base substrate; a second chip stack (902B) disposed on the first chip stack, and including a plurality of second semiconductor chips which are offset-stacked in a second offset direction facing away from center of the base substrate; a third chip stack (903A) disposed on the first surface of the base substrate on an other side of the base substrate, and including a plurality of third semiconductor chips which are offset-stacked in the second offset direction; and a fourth chip stack (903B) disposed on the third chip stack, and including a plurality of fourth semiconductor chips which are offset-stacked in the first offset direction, wherein the second and fourth chip stacks are electrically connected with the base substrate.
Ng fails to teach a printed circuit board disposed on a first surface of the base substrate; a first chip stack on one side of the printed circuit board, offset-stacked in a first offset direction facing the printed circuit board; a second chip stack offset-stacked in a second offset direction facing away from the printed circuit board; a third chip stack on an other side of the printed 
However, Oh teaches a package in the same field of endeavor (Fig. 17) with a connection structure (5) disposed on a first surface of the base substrate (1); a first chip stack (31-34) on one side of the connection structure, offset-stacked in a first offset direction facing the connection structure; a second chip stack (35-38) offset-stacked in a second offset direction facing away from the connection structure; wherein the second chip stack is electrically connected with the base substrate through the connection structure.  Oh further teaches the connection structure is shaped according to the adjacent chip stack (as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Ng by incorporating a connection structure beside an offset-stacked chip stack as part of the electrical connections of the offset stacked chip stack.  Oh provides a clear teaching to motivate one to modify the package of Ng by incorporating a connection structure beside an offset-stacked chip stack as part of the electrical connections of the offset stacked chip stack in that it may prevent cracking (Column 11, Lines 19-26).  Once incorporated, Ng, semiconductor package would have the claimed arrangement of first, second, third, and fourth chip stacks relative to a connection structure.
Ng and Oh fails to teach the connection structure is a PCB, however, Oh does teach the connection structure electrically connects chips to the substrate (Oh; Column 3, Lines 61-64).  Kim teaches known connection structure (Kim; Fig. 5; 500) electrically connecting an offset-stacked chip (400) to a substrate (100), wherein the connection structure is a printed circuit board ([0033] “printed circuit board”).  One of ordinary skill in the art could have substituted the material of the connection structure of Oh with the comparable known material of Kim, and the result would have been predictable, because this material is taught by Kim to perform the same function.  Agarwal also teaches printed circuit boards are well known to perform electrical connections between electrical components and teaches motivation for using a printed circuit board in that it can reduce the need for wires, thus making interconnections less bulky (https://www.edgefx.in/advantages-using-printed-circuit-board-pcb/).  Therefore the claimed material of the connection structure would have been obvious because this known material would have obtained predictable results.
Illustrated below is a marked and annotated figure of Fig. 9 of Ng.

    PNG
    media_image1.png
    259
    518
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 17 of Oh.

    PNG
    media_image2.png
    472
    576
    media_image2.png
    Greyscale

Regarding claim 8, Ng in view of Oh and Kim as applied to claim 1 discloses a package (Ng; Fig. 9), wherein the second chip stack (902B) has a first end (right end) which projects out from over the first chip stack (902A) in the first offset direction, wherein the fourth chip stack (903B) has a second end which projects out from over the third chip stack in the second offset direction, and wherein a portion of the first end and a portion of the second end overlap with the printed circuit board.
Regarding claim 9, Ng in view of Oh and Kim as applied to claims 1 and 8 discloses a package, wherein the printed circuit board supports the portion of the first end and the portion of the second end (Oh; Column 3, Lines 61-64).
Regarding claim 10, Ng in view of Oh and Kim as applied to claims 1 and 8 discloses a semiconductor package (Ng; Fig. 9), wherein the second chip stack (902B) further includes second chip pads which are disposed on the portion of the first end and to which wires are bonded ([0003]), and wherein the fourth chip stack (903B) further includes fourth chip pads which are disposed on the portion of the second end and to which wires are bonded.
Regarding claim 16, Ng in view of Oh and Kim as applied to claim 1 discloses a package (Ng; Fig. 9), wherein the first chip stack (902A), the third chip stack (903A) and the printed circuit board (Oh; Fig. 17; 5) have substantially the same thickness.
Regarding claim 17, Ng in view of Oh and Kim as applied to claims 1 and 16 discloses a package (Ng; Fig. 9), wherein the second chip stack (902B) and the fourth chip stack (903B) are positioned on a plane which includes a top surface of the first chip stack (902A), a top surface of the third chip stack (903A) and a top surface of the printed circuit board (Oh; Fig. 17; 5).
Regarding claim 18, Ng in view of Oh and Kim as applied to claim 1 discloses a package (Ng; Fig. 9), wherein the first and second chip stacks and the third and fourth chip stacks have substantially symmetrical structures with respect to the printed circuit board.
Regarding claim 19, Ng in view of Oh and Kim as applied to claim 1 discloses a package (Ng; Fig. 9), wherein at least two selected among the first to fourth semiconductor chips are the same memory chips (Ng; Claim 1, “memory dies”).
Regarding claim 20, Ng in view of Oh and Kim as applied to claim 1 discloses a package (Ng; Fig. 9), wherein, in the case where the second (902B) or third semiconductor chips (903A) are the same chips as the first semiconductor chips ([0026]; “stacks of memory dies”), the second or third semiconductor chips are offset-stacked to correspond to a state in which the first semiconductor chips (902A) are rotated by 180 degrees about an axis perpendicular to the first surface of the base substrate (901).
Regarding claim 21, Ng in view of Oh and Kim as applied to claim 1 discloses a package, wherein the first chip stack is connected with the base substrate, and wherein the third chip stack is connected with the base substrate.
Ng fails to teach the first and third chip stack is directly connected with the base substrate through first and third interconnectors.  However, Oh teaches directly connecting a chip stack with a base substrate (Fig. 17; Column 10, Line 49).  Since Ng and Oh are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for connecting chip stacks to a base substrate.  These predictable solutions include directly connecting or wire bonding as these may be chosen from a finite number of identified, predictable solutions (Column 10, Lines 46-58).  Absent unexpected results, it would have been obvious to try using a different connection between the chip stacks and base substrate.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Allowable Subject Matter
Claims 2-5, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 2-5 is the inclusion of the limitation wherein the printed circuit board comprises: a first conductive structure electrically connected with the second chip stack, and passing through the printed circuit board; and a second conductive structure electrically connected with the fourth chip stack, and passing through the printed circuit board, and wherein each of the first and second conductive structures includes a combination of a vertical pattern which is disposed in a vertical direction perpendicular to the first surface of the base substrate and a horizontal pattern which is disposed in a horizontal direction parallel to the first surface of the base substrate.  Prior art of record teaches conductive structures, however, the conductive structures as claimed were not found to be obvious variations thereof.
The primary reason for the allowable subject matter of claims 11-12 is the inclusion of the limitation wherein the printed circuit board comprises: first bond fingers connected with the second chip stack through second interconnectors; and second bond fingers connected with the fourth chip stack through fourth interconnectors, wherein the first bond fingers are disposed in a region which is relatively closer to the second chip stack than the fourth chip stack, between the second chip stack and the fourth chip stack, and wherein the second bond fingers are disposed in a region which is relatively closer to the fourth chip stack than the second chip stack, between the second chip stack and the fourth chip stack, to be spaced apart from the first bond fingers.  Prior art of record teaches bond fingers, however, the bond fingers as claimed were not found to be obvious variations thereof.
Claim 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM H ANDERSON/            Examiner, Art Unit 2817  

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817